Long, C. J.
This is an appeal from the Bay circuit court, in chancery, overruling the objections of appellant to certain taxes, amounting to $169.74, assessed against it for State, county, and city purposes on the general tax roll for the year 1894. The objections to the tax were upon the ground that the property upon which it is assessed is a part of the terminals and depot grounds of the railroacj company, and is necessarily used in the operation of the company’s road and in the exercise of its franchise. The property is a piece of land near the Saginaw river, through which the railroad tracks run. It is shown by the record that this land is used constantly by the company in originating and shipping freight; that, in the year 1894 alone, 18,000 cars of freight were originated and shipped from this piece of land by the way of this road; and it is apparent that the land is necessary for the due *684execution of its business. Section 3, Act No. 129, Pub. Acts 1893, regulating the levying of specific taxes on railroad companies, provides:
“The taxes so paid shall be in lieu of all other taxes upon the properties of such companies, except such real estate as is owned and can be conveyed by such corporations under the laws of this State, and not actually occupied in the exercise of its franchises, and not necessary or in use in the proper operation of its road.”
The general tax laws of the State provide that:
“The property of corporations paying specific taxes shall be exempt as to the property covered by such taxation, except when otherwise provided by law.” Section 11, Act No. 206, Pub. Acts 1893, as amended by Act No. 229, Pub. Acts 1895.
The court below was in error .in holding that this property was subject to taxation under the general tax laws. In Detroit, etc., Station Co. v. City of Detroit, 88 Mich. 347, a grain elevator used in connection with the business of the company was held not liable to general taxation. See, also, Chicago, etc., R. Co. v. Bayfield Co., 87 Wis. 188.
It appeared in the present case that two lumber firms also occupied a part of the docks; but they paid no rent, and it was a convenience to the railroad company in shipping lumber over its road, and the entire lumber was so shipped. This fact can have no bearing on the case as to the liability of the company to pay general taxes on the land. This question was raised in Milwaukee, etc., R. Co. v. City of Milwaukee, 34 Wis. 271, and that court held the land was not subject to general taxes for that reason.
The decree below must be reversed, and a decree entered here in accordance with these views. The appellant will recover its costs against the State, and voucher will be drawn therefor by the auditor general.
The other Justices concurred.